Johnson, Jorge,
delivered the opinion of the Court:
The first question presented is : Under the pleadings and proofs in this cause, was the plaintiff entitled to relief in equity V It is well settled, that a court of chancery will not entertain a party seeking relief against a Syllabus 1. judgment which has been rendered against him in a court of law, in consequence of his default, upon grounds which might have been successfully taken in the court of law, unless some reason founded in fraud, accident, surprise, or some adventitious circumstance beyond the control of the party be shown why the defense at law was not made. This wise rule springs out of the positive necessity that there must be some period at which litigation shall cease. A court of equity will not grant relief merely because injustice has been done. The party seeking the.relief must show that he has been guilty of no laches, but that he has done everything that could have been reasonably required of him under the circumstances of the case. But courts of equity have always granted relief in such cases Syllabus 2. when it is shown that the reason why the defense was not made at law, was founded in fraud, accident, surprise, or some adventitious circumstance beyond the control of the party. Mosby v. Harkins, 4 H. & M. 427; Degrafenreid v. Donald & Co., 2 H. & M. 10; Herd v. Dishman, 5 Call 279; Franklin’s adm’r v. Harwood, 6 Ran. 125; Mason v. Nelson, 11 Leigh 227; Holland et ux. v. Trotter, 22 Gratt. 139; Poindexter v. Waddy, 6 Munt *442418; Smith v. McLain, 11 W. Va. 655; Shields v. McClung, 6 W. Va. 79 and cases cited.
Where a defendant, who had an adequate remedy at law has been prevented from resorting to it by a fraudulent representation or promise by the plaintiff, he ought to be relieved in equity. Poindexter v. Waddy, supra. There is sufficient-in one part of the bill to show clear ground for equitable interference. The bill charges that the plaintiff in the suit at law told the said Knapp, the plaintiff in this cause and defendant in the law court, “that he did not intend to collect anything off him; Syllabus 4. that he need not give himself the least uneasiness about the suit, nor employ any counsel to defend it; ” and the bill further says, that the “judgment was obtained through and by the deceitful and fraudulent conduct, concealment and'assurances of the said John Snyder; that said judgment was obtained by default and in the absence of this complainant, which absence was caused by the fraudulent inducements before stated.” He had a right to rely upon the truth of the statement made by the said plaintiff and conclude that he would keep his word, and not seek to enforce any judgment against him ; and believing the said statement not to defend the suit at law, and if thus assured he made no defense, and injustice was done him, equity would grant relief. But-unfortunately for him the bill shows upon its face, that a plea was entered for him in the court of law, and he nowhere alleges that such appearance was unauthorized. The bill is fatally defective in this respect.
He proves the allegation of his bill as to the assurance given him by the plaintiff in the suit at law, and that he need not employ counsel; but the answer alleges that he appeared in the court at law, and pleaded to issue ; and there is' no allegation in the bill or proof in the cause, that such appearance was unauthorized, was mistaken, or fraudulent. If such proof had been in the cause, it might, and perhaps would, have been the duty of the court upon its own motion to permit him to *443amend his bill. There is copied ■ into the .record, but it is not properly a part thereof, the affidavit of J.' W. Harris, in which he says that he was counsel in the suit for George, that “Knapp had no counsel, and made no defense thereto, as far as this affiant knows or believes, that he as counsel for said George entered the plea of non assumpsit for him.” This affidavit may have been, and perhaps was read, upon the hearing of the motion to dissolve, on the 19th day of November, 1875, but that injunction ivas afterwards reinstated. And although the final decree was not rendered until the 20th of June, 1877, yet neither the deposition of Harris, nor of any other witness, as to the defense of the suit at law, was taken in the cause.
For the foregoing reasons the decree of the circuit court is affirmed, with costs and $30.00 damages.
The Other Judges Concurred.
Decree Appirmed.